Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

DATED AS OF MAY 12, 2016

Reference is made to the Credit Agreement, dated as of December 28, 2012, (as
supplemented, amended or otherwise modified, the “Credit Agreement”) among The
PrivateBank and Trust Company, as Collateral Agent, Administrative Agent and
Co-Lead Arranger, (“The PrivateBank”), the other financial institutions party to
the Credit Agreement (together with The PrivateBank and lenders included on
Annex A to the Credit Agreement, the “Lenders”) and Primoris Services
Corporation, a Delaware corporation, (the “Borrower”).  Any terms not defined
herein shall have the meanings set forth in the Credit Agreement.

RECITALS

WHEREAS, the parties have agreed to amend the pricing grid in the definition of
“Applicable Margin” as set forth herein;

WHEREAS, the parties have agreed to amend the Tangible Net Worth covenant as set
forth herein;

WHEREAS, pursuant to the Borrower’s request, the Bank has agreed to increase the
Senior Debt to EBITDA Ratio as set forth herein; and

WHEREAS, consistent with the aforementioned request by the Borrower, the Bank is
also increasing the maximum proforma Debt to EBITDA calculation required for an
acquisition to be considered a Permitted Acquisition as set forth herein.

In consideration of the mutual agreements herein contained, the Lenders and
Borrower hereto agree as follows:

SECTION A.    AMENDMENTS TO CREDIT AGREEMENT

 

Subject to the satisfaction of the conditions set forth in Section B hereof and
the accuracy of the representations and warranties set forth in Section C
hereof, the Lenders hereby agree with the Borrower to amend, effective on and as
of the date first above written, the Credit Agreement as follows:

1.The pricing grid in the definition of “Applicable Margin” in Section 1.1
Definitions is hereby deleted in its entirety and replaced with the following:

 

 

 

 

 

 

 

Level

Senior Debt to EBITDA Ratio

LIBOR
Margin

Base Rate
Margin

Non‑Use
Fee Rate

L/C Fee
(Financial)

L/C Fee
(Performance)

I

Less than 0.5:1

100 bps

0 bps

20 bps

100 bps

75 bps

II

Greater than or equal to 0.5:1 but less than 1.0:1

125 bps

0 bps

25 bps

125 bps

100 bps

III

Greater than or equal to 1.0:1 but less than 1.5:1

150 bps

0 bps

25 bps

150 bps

125 bps

IV

Greater than or equal to 1.5:1 but less than 2.0:1

175 bps

0 bps

30 bps

175 bps

150 bps

V

Greater than or equal to 2.0:1but less than 2.50:1

200 bps

0 bps

30 bps

200 bps

175 bps

VI

Greater than or equal to 2.50:1

225 bps

0 bps

30 bps

225 bps

200 bps

 







--------------------------------------------------------------------------------

 



2.Subsection (D) of the definition of “Permitted Acquisition” in Section 1.1
Definitions is hereby deleted in its entirety and replaced with the following:

(D)      immediately after giving effect to such Acquisition, Debt to EBITDA on
a pro forma basis is less than 2.25x.

3.Section 11.14.1 Tangible Net Worth is hereby deleted in its entirety and
replaced with the following:

11.14.1      Tangible Net Worth.  The Borrower will not permit Tangible Net
Worth, calculated as of the last day of each Fiscal Quarter (commencing March
31, 2016), to be less than $200,000,000, which required minimum amount will
increase thereafter, annually, commencing March 31, 2017, and each anniversary
of such date by an amount equal to twenty-five percent (25%) of Consolidated Net
Income reported on the Borrower’s annual audited financial statements delivered
pursuant to Section 10.1.1 for the preceding Fiscal Year (but without reduction
for any net loss).

4.Section 11.14.3 Senior Debt to EBITDA Ratio is hereby deleted in its entirety
and replaced with the following:

11.14.3  Senior Debt to EBITDA.  Not permit the Senior Debt to EBITDA Ratio for
the Borrower and the Subsidiaries as of the last day of any Computation Period,
calculated at the end of each Fiscal Quarter, to exceed 2.75x.

SECTION B.    CONDITIONS OF AMENDMENT

B-1Section A of this Fourth Amendment shall be effective as of the date first
written above subject to the receipt by the Collateral Agent of each of the
following from the Borrower, all of which must be satisfactory to the Lenders
and their counsel in form, substance and execution:

(a)This Fourth Amendment duly executed and delivered by each of the parties
hereto;

(b)A Counterpart of the Acknowledgement and Consent, a form of which is attached
hereto as Exhibit A, duly executed and delivered by each of the Guarantors;

(c)Evidence as requested by the Lenders that the representations and warranties
of the Borrower made in Section C of this Fourth Amendment are true and correct
as of the date first written above;

(d)Certificate of Secretary of the Borrower certifying as to Good Standing,
Articles of Incorporation, Bylaws and corporate Resolutions approving this
Fourth Amendment;

(e)Receipt by the Lenders, in form and substance reasonably satisfactory to the
Lenders, of an amendment to the Note Purchase Agreement that amends the Note
Purchase Agreement in substantially the same manner as the Credit Agreement is
amended by this Fourth Amendment, duly executed and delivered by each of the
parties thereto;







--------------------------------------------------------------------------------

 



(f)Counterpart originals or certified or other copies of all corporate and other
proceedings, pertaining directly to this Fourth Amendment and all documents and
instruments directly incident to this Fourth Amendment as the Lenders or their
counsel may reasonably request; and

(g)Payment of an Amendment Fee in the amount of $62,500 to be distributed pro
rata among the Lenders.

SECTION C.    MISCELLANEOUS

C-1.The Borrower hereby represents to the Collateral Agent, the Administrative
Agent and the Lenders that no Event of Default or Unmatured Event of Default or
Material Adverse Effect has occurred or is continuing.

C-2.The Borrower hereby represents to the Collateral Agent, the Administrative
Agent and the Lenders that as of the date hereof, the representations,
warranties and covenants set forth in the Credit Agreement are and shall be and
remain true and correct in all material respects (except that the financial
covenants shall be deemed to refer to the most recent financial statements of
the Borrower delivered to the Lenders) and the Borrower is in full compliance
with all other terms and conditions of the Credit Agreement.

C-3.The Borrower hereby represents to the Collateral Agent, the Administrative
Agent and the Lenders that there are no Uniform Commercial Code financing
statements in effect with respect to the collateral of the Borrower or any Loan
Party (other than those Uniform Commercial Code financing statements on file for
the benefit of the Bank as Collateral Agent) that secure collateral other than
equipment.

C-4.The Borrower hereby represents to the Collateral Agent, the Administrative
Agent and the Lenders that there are no pending lawsuits against the Borrower or
any Loan Party that, if decided adversely against the Borrower or any Loan
Party, would not be covered by insurance.

C-5.The Borrower confirms its agreement, pursuant to Section 15.5 of the Credit
Agreement to pay promptly all reasonable expenses of the Administrative Agent
and the Lenders related to this Fourth Amendment and all matters contemplated
hereby, including, without limitation, all reasonable fees and expenses of
counsel to the Lenders and all expenses and fees of Corporation Service Company.

C-6.Except as expressly provided herein, the execution, delivery and
effectiveness of this Fourth Amendment shall not operate as a waiver of any
right, power or remedy of any Lender nor constitute a waiver of any provision of
the Credit Agreement, any Loan Document or any other document, instrument or
agreement executed and delivered in connection with any of the foregoing.

C-7.THIS FOURTH AMENDMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.







--------------------------------------------------------------------------------

 



C-8.The Lenders hereby consent to the execution and delivery of this Fourth
Amendment and further agree that the Noteholders shall be entitled to rely on
the foregoing consent.

C-9.Except as amended by the foregoing, no other terms of the Credit Agreement
are in any way changed by this Fourth Amendment and the aforementioned documents
shall continue in full force and effect in accordance with their original
terms.  This Agreement may be executed in counterpart, and by facsimile and by
the different parties on different counterpart signature pages, which taken
together, shall constitute one and the same Agreement.

[Signature Page to Follow]







--------------------------------------------------------------------------------

 



The parties hereto have caused this Fourth Amendment to be duly executed and
delivered by their duly authorized officers as of the date first set forth
above.

 

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

By:

/s/ John Perisich

 

 

John Perisich

 

Title:

EVP

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY,

 

as Administrative Agent, Collateral Agent and as a Lender

 

 

 

 

By:

/s/ John M. O’Connell

 

 

John M. O’Connell

 

 

Managing Director

 

 

 

 

THE BANK OF THE WEST,

 

as Co- Lead Arranger and as a Lender

 

 

 

 

By:

/s/ Nabil B. Khoury

 

 

Nabil B. Khoury

 

Its:

Vice President, Commercial Banking Group

 

 

 

 

IBERIABANK,

 

as a Lender

 

 

 

 

By:

/s/ Erin Ofemia

 

 

Erin Ofemia

 

 

 

 

Its:

Senior Vice President

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

By:

/s/B. Reed Barton Jr.

 

 

B. Reed Barton Jr.

 

Its:

Assistant Vice President

 

 

 

 

UMB BANK, n.a.

 

as a Lender

 

 

 

 

By:

/s/ S. Scott Heady

 

 

S. Scott Heady

 

Its:

SVP

 







--------------------------------------------------------------------------------

 



Signature Page to Fourth Amendment

EXHIBIT A

FORM OF ACKNOWLEDGEMENT AND CONSENT

DATED AS OF May 12, 2016

Each of the undersigned, as a Loan Party, hereby acknowledges and consents to
the Fourth Amendment, of even date herewith, to the Credit Agreement dated as of
December 28, 2012, (as supplemented, amended or otherwise modified, the “Credit
Agreement”) among The PrivateBank and Trust Company, as Administrative Agent and
Co-Lead Arranger, the other financial institutions party to the Credit Agreement
(together with The PrivateBank, the “Lenders”) and Primoris Services
Corporation, a Delaware corporation, and hereby confirms and agrees that the
Loan Documents to which each Loan Party is a party are, and shall continue to
be, in full force and effect and are hereby confirmed and ratified in all
respects.

[Signature Page to Follow]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute this  Acknowledgement and Consent as of the date first
written above.

 

 

 

 

 

ONQUEST HEATERS, INC.

 

ARB, INC.

 

 

 

By:

/s/ John M. Perisich                   John M. Perisich

 

By:

/s/ John M. Perisich               John M. Perisich

Its:

EVP

 

Its:

EVP

 

 

 

ARB STRUCTURES, INC.

 

ALASKA CONTINENTAL PIPELINE, INC.

 

 

 

By:

/s/ John M. Perisich                    John M. Perisich

 

By:

/s/ John M. Perisich               John M. Perisich

Its:

EVP

 

Its:

EVP

 

 

 

CARDINAL CONTRACTORS, INC.

 

JUNIPER ROCK CORPORATION

 

 

 

By:

/s/ John M. Perisich                    John M. Perisich

 

By:

/s/ John M. Perisich               John M. Perisich

Its:

EVP

 

Its:

EVP

 

 

 

BTEX MATERIALS, LLC

 

ONQUEST, INC.

 

 

 

By:

/s/ John M. Perisich                    John M. Perisich

 

By:

/s/ John M. Perisich               John M. Perisich

Its:

EVP

 

Its:

EVP

 

 

 

MILLER SPRINGS MATERIALS, L.L.C.

 

GML COATINGS, LLC

 

 

 

By:

/s/ John M. Perisich                    John M. Perisich

 

By:

/s/ John M. Perisich               John M. Perisich

Its:

EVP

 

Its:

EVP

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

ROCKFORD CORPORATION

 

 

 

By:

/s/ John M. Perisich                    John M. Perisich

 

By:

/s/ John M. Perisich              John M. Perisich

Its:

EVP

 

Its:

EVP

 

 

 

Q3 CONTRACTING, INC.

 

PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

By:

/s/ John M. Perisich                   John M. Perisich

 

By:

/s/ John M. Perisich              John M. Perisich

Its:

EVP

 

Its:

EVP

 

 

 

PRIMORIS AEVENIA, INC.

 

VADNAIS TRENCHLESS SERVICES,  INC.

 

 

 

By:

/s/ John M. Perisich                   John M. Perisich

 

By:

/s/ John M. Perisich               John M. Perisich

Its:

EVP

 

Its:

EVP

 



--------------------------------------------------------------------------------